DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Patwardhan (US 20110206254 A1, hereinafter “Patwardhan”)
Stamnes (US 20170224270 A1, hereinafter “Stamnes”)
Patwardhan (US 20090137908 A1, hereinafter “Patwardhan2”)
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Patwardhan teaches a method of image processing (Patwardhan abstract [0002]-[0003], where Patwardhan teaches a computer aided analysis for analyzing images and evaluating reflection component and skin tissue pigmentation), comprising:
receiving a first image of human skin, the first image corresponding to a first, uniform broadband illumination condition (Patwardhan [0005], [0022], [0024], where Patwardhan discloses uniform broadband illumination can be used);
receiving a second image which has the same field of view and contents as the first image, the second image corresponding to a second illumination condition which comprises a uniform narrowband illumination condition (Patwardhan [0005], [0022], [0024], where Patwardhan teaches Various types of illumination sources 212 may be used and using digital color camera to obtain images of skin tissue illuminated using broad spectrum light and narrow-band illumination source);
processing the first and second images to fit parameter maps for a spectral bidirectional scattering surface reflectance distribution function skin model, the parameter maps comprising a modelled melanin concentration, a modelled haemoglobin concentration, a modelled melanin blend-type fraction and a modelled epidermal haemoglobin fraction (Patwardhan [0003], [0013], [0025],[0053], where Patwardhan teaches processing the images to fit model parameters corresponding to Hemoglobin, epidermal, Melanin , etc.)
Patwardhan fails to explicitly teach wherein at least three of the parameter maps are independent. Although, Patwardhan teaches  multiple detectors (parameter maps) can be used and the capture sequence may also be dependent on the detector parameters. In other words, the model that defines the parameter or parameters to be detected is different for each parameter or parameter to be detected (Patwardhan [0003], [0005], [0007] [0053]).
Furthermore, Stamnes teaches optical transfer diagnosis for detection and monitoring of tissue disorder wherein physiologic-morphologic maps of the lesions for seven parameters are derive: percentage of hemoglobin concentration, percentage of hemoglobin oxygenation, upper epidermal thickness, lower epidermal thickness, percentage of upper melanin concentration, percentage of lower melanin concentration, and percentage of keratin concentration. And independent measurement corresponding to the lesions to be detected is performed (Stamnes [0063]-[0070], [0116]).
Therefore, taking the teachings of Patwardhan and Stamnes as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to derive a mobile parameter for each type of lesion or skin condition to be detected independently since each lesion and skin condition can be difference and different light condition provide better image detection for certain lesion or skin condition, in order to increase reliability and accuracy of each model parameter or parameters.
Patwardhan in view of Stamnes fails to teach wherein processing the first and second images to fit parameter maps comprises applying a neural network model to inputs comprising: spectral information comprising the first and second spectral data: the first image; and the second image: wherein a final stage of the neural network outputs an output RGB albedo image, and wherein the neural network is configured to determine the parameter maps which minimize differences between the output RGB albedo image and the first image.
It would not have been obvious to arrive at the claimed invention base on the cited references above. Therefore, claims 1-3, 5, 8, 11, 13, 17, 26-33 are allowable over the cited prior arts above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        July 12, 2022